15 N.Y.2d 774 (1965)
In the Matter of Lucot, Inc., Appellant,
v.
Hortense W. Gabel, as City Rent and Rehabilitation Administrator, Respondent.
In the Matter of Natken Realty Corp., Appellant,
v.
Hortense W. Gabel, as City Rent and Rehabilitation Administrator, Respondent.
In the Matter of Jerome R. Jakubovitz, Doing Business under the Name of J. R. J. Management Co., Appellant,
v.
Hortense W. Gabel, as City Rent and Rehabilitation Administrator, Respondent.
In the Matter of Jerome R. Jakubovitz, Doing Business under the Name of J. R. J. Management Co., Appellant,
v.
Hortense W. Gabel, as City Rent and Rehabilitation Administrator, Respondent.
Court of Appeals of the State of New York.
Argued January 12, 1965.
Decided February 4, 1965.
Bernard Buchwald, Harry Bigman, Barry A. Tessler and Peter P. Kenny for appellants.
Beatrice Shainswit for respondent.
Robert E. Herman and Jack Sobell for Division of Housing and Community Renewal, amicus curiๆ.
Joseph G. Blum and Louis Haimoff for Picon Holding Corporation and others, amici curiๆ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
In each proceeding: Order affirmed, with costs; no opinion.